DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022, has been entered.

Claims 1, 5, and 6 are amended.
Claims 1-6 are pending.
 
Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not fall within a category of abstract idea.  The Examiner respectfully disagrees.  The claims are directed both to a method of organizing human activity and a mathematical concept.  In regards to the ‘certain method of organizing human activity’ category, the claims recite steps that a human being could follow to obtain and display indices that quantitatively assess a relationship between entities.  Therefore, the claims attempt to manage personal behavior or relationships or interactions between people.  The claims are directed to a mathematical concept because the claims recite calculations for quantitatively assessing a relationship between entities.  The Applicant submits that the claims are not directed to a mathematical concept, but correspond to a limitation that is based on or involve a mathematical concept.  See Remarks p. 10.  In response, the Examiner points out that a mathematical concept without a practical application or significantly more merely amounts to a mathematical concept.  Moreover, a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  See MPEP §2106.04(d).  The language of the present claims is a drafting effort designed to monopolize the recited calculations.  Additional elements outside the scope of the abstract idea of obtaining and displaying indices merely amounts to generic computer hardware, such as a computer processor in exemplary claim 1.  
The Applicant additionally contends that the Examiner has not considered the claims as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  See Remarks p. 10.  In response, the Examiner points, to the rejection, below.  Each and every limitation of exemplary independent claim 1 has been considered individually, and in combination, in arriving at the conclusion that the claims are not subject matter eligible.
The Applicant further submits that the claims improve computer functionality by providing a user with useful information.  See Remarks p. 11.  In response, the Examiner submits that providing a user with useful information is not an improvement to computer functionality.  Instead, providing a user with useful information is an abstract idea.  The claims do not recite a technical solution to a technical problem.  The use of a computer for performing repetitive calculations is well-understood, routine, and conventional.  See MPEP §2106.05(d)[II].  
The Applicant additionally submits that the present claims recite significantly more than an abstract idea by reciting elements that are not well-understood, routine, and conventional.  See Remarks p. 13.  In response, the Examiner points out that an abstract idea without significantly more is just that – an abstract idea – regardless of conventionality.  Additional elements outside the scope of the abstract idea of obtaining and displaying indices have been evaluated and found to amount to generic computer hardware.  The Examiner additionally notes that a prior art analysis and a subject matter eligibility analysis are separate and distinct.  The rejection, below, does not allege that any elements of the claims outside the scope of the abstract idea are well-understood, routine, and conventional.  Therefore, no Berkheimer analysis is required to sustain the rejection.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 5, and 6; contending that Gill does not teach displaying the second index.  See Remarks p. 17.  In response, the Examiner points to cited ¶[0006], [0037], and [0048], which teach displaying a relation structure among a set of nodes or entities with edge weights that represent similarities.  Therefore, Gill discloses the recited limitation.  The amended claims are obvious over Nefedov in view of Gill and Heijden.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-6 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-6 are all directed to one of the four statutory categories of invention, the claims are directed to obtaining and displaying indices (as evidenced by exemplary independent claim 1; “obtaining . . . a first index;” “obtaining . . . a second index;” and “displaying . . . the calculated second index”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  Additionally, note that mathematical concepts, such as formulas and calculations, are also ineligible.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “obtaining . . . first information on a first business entity;” “obtaining . . . a plurality of pieces of second information;” “obtaining . . . a first index indicating a degree of similarity between the first business entity . . . and a second business entity;” “obtaining . . . a second index indicating a degree of trust for the first business entity;” and “displaying . . . the calculated second index.”  The steps are all steps for managing personal behavior related to the abstract idea of obtaining and displaying indices that, when considered alone and in combination, are part of the abstract idea of obtaining and displaying indices.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of obtaining and displaying indices.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity and/or mathematical concept which include quantitatively evaluating relationships between business entities.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer with a processor circuit in independent claim 1; an apparatus with a processor and memory in independent claim 5; and a computer readable medium in independent claim 6).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer with a processor circuit in independent claim 1; an apparatus with a processor and memory in independent claim 5; and a computer readable medium in independent claim 6) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill (hereinafter ‘GILL’) and Heijden et al.:  “Multi-Source Fusion Operations in Subjective Logic;” May 2018.  Accessed at https://arxiv.org/pdf/1805.01388.pdf (hereinafter ‘HEIJDEN’).
.
Claim 1 (Currently Amended) 
NEFEDOV discloses a generation method implemented by a computer (see ¶[0015]; the invention provides a computer-based system), the method comprising: 
obtaining, by a processor circuit of the computer, from a business entity information database configured to store a plurality of pieces of information on a plurality of business entities (see ¶[0008]-[0009] and [0012]; find company peers based on a company patent portfolio), first information on a first business entity as an evaluation target (see again ¶[0008]-[0009] and [0012]; a company patent portfolio), each of the plurality of pieces of information being information that is associated with a respective business entity among the plurality of business entities and that includes classification information indicating one or more of codes each of which indicates a classification of an intellectual property owned by the respective business entity, the first information including first classification information, the first classification information being the classification information that indicates the one or more of codes each of which indicates the classification of the intellectual property owned by the first business entity (see abstract and ¶[0003] & [0072]; measure a similarity between classification codes such as those used by the United States Patent Office.  A patent portfolio with IP assets); 
in response to the obtaining of the first information on the first business entity, obtaining, by the processor circuit, a plurality of pieces of second information from the business entity information database, each of the plurality of pieces of second information being information that is associated with any of a plurality of second business entities other than the first business entity and that includes second classification information (see abstract; measure a similarity between weighted sets of classification codes of peers in a domain based on a company patent portfolio), the second classification information being the classification information that indicates the one or more of codes each of which indicates the classification of the intellectual property owned by the any of the plurality of second business entities (see again abstract; classification codes), each of the plurality of second business entities being a business entity having information indicating a business relationship with the first business entity (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution); 
obtaining, by the processor circuit, for each of the obtained plurality of pieces of second information, a first index indicating a degree of similarity between the first business entity indicated by the obtained first information and a second business entity indicated by the each of the obtained plurality of pieces of second information, the obtaining of the first index being configured to obtain the first index by calculating similarity between the first classification information included in the obtained first information and the second classification information included in the each of the obtained plurality of pieces of second information (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents). 
NEFEDOV does not specifically disclose, but GILL discloses, obtaining, by the processor circuit, second index indicating a degree of trust for the first business entity, the obtaining of the second index being configured to obtain the second index for the first business entity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes.  See also ¶[0027]-[0028] and [0031]-[0032]; user tastes can be aggregated to include multiple tastes.  Online activity can be aggregated; and an aggregated taste score is created for a category).
The combination of NEFEDOV and GILL does not specifically disclose, but HEIJDEN discloses, by performing a fusion operation on all of a plurality of first indices (see I. Introduction; Multi-Source Fusion Operations in Subjective Logic pertaining to an expression of trust from two actors in a peer-to-peer system).
NEFEDOV further discloses the plurality of first indices being obtained by performing the obtaining of the first index for each of the plurality of second business entities (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents). 
NEFEDOV does not specifically disclose, but GILL discloses, displaying, by the processor circuit, the calculated second index in association with the first business entity (see ¶[0006], [0037], and [0048]; display the relation structure among a set of nodes.  The entity to entity graph display similarity between entities with edge weights representing similarities).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  
The combination of NEFEDOV and GILL discloses an indication of trust between peers (see NEFEDOV abstract and GILL ¶[0039]-[0040].  HEIJDEN discloses fusion operations in subjective logic regarding expressions of trust.  It would have been obvious to include the fusion operation as taught by HEIJDEN in the system executing the method of NEFEDOV and GILL with the motivation to indicate trust between peers.  

Claim 2 (Previously Presented)
The combination of NEFEDOV, GILL, and HEIJDEN discloses the generation method according to claim 1.
NEFEDOV further discloses wherein the degree of similarity is calculated based on classification of intellectual property owned by the first business entity and each of the plurality of second business entities (see abstract and ¶[0003] & [0072]; measure a similarity between classification codes such as those used by the United States Patent Office.  A patent portfolio with IP assets.  See also abstract and ¶[0001]; determine a similarity of entities and peers).

Claim 4 (Previously Presented)
The combination of NEFEDOV, GILL, and HEIJDEN discloses the generation method according to claim 1.
NEFEDOV does not specifically disclose, but HEIJDEN discloses, wherein the information on the degree of trust is generated through fusion of degrees of trust the plurality of second business entities have in the business entity being evaluated (see I. Introduction; Multi-Source Fusion Operations in Subjective Logic pertaining to an expression of trust from two actors in a peer-to-peer system).
The combination of NEFEDOV and GILL discloses an indication of trust between peers (see NEFEDOV abstract and GILL ¶[0039]-[0040].  HEIJDEN discloses fusion operations in subjective logic regarding expressions of trust.  It would have been obvious to include the fusion operation as taught by HEIJDEN in the system executing the method of NEFEDOV and GILL with the motivation to indicate trust between peers.  

Claim 5 (Currently Amended)
NEFEDOV discloses an information processing apparatus comprising: a memory (see ¶[0015]; the invention provides a computer-based system);  and a processor coupled to the memory (see ¶[0015]; the invention provides a computer-based system), the processor being configured to: perform processing including: 
obtaining, from a business entity information database configured to store a plurality of pieces of information on a plurality of business entities (see ¶[0008]-[0009] and [0012]; find company peers based on a company patent portfolio), first information on a first business entity as an evaluation target (see again ¶[0008]-[0009] and [0012]; a company patent portfolio), each of the plurality of pieces of information being information that is associated with a respective business entity among the plurality of business entities and that includes classification information indicating one or more of codes each of which indicates a classification of an intellectual property owned by the respective business entity, the first information including first classification information, the first classification information being the classification information that indicates the one or more of codes each of which indicates the classification of the intellectual property owned by the first business entity (see abstract and ¶[0003] & [0072]; measure a similarity between classification codes such as those used by the United States Patent Office.  A patent portfolio with IP assets); 
in response to the obtaining of the first information on the first business entity, obtaining a plurality of pieces of second information from the business entity information database, each of the plurality of pieces of second information being information that is associated with any of a plurality of second business entities other than the first business entity and that includes second classification information (see abstract; measure a similarity between weighted sets of classification codes of peers in a domain based on a company patent portfolio), the second classification information being the classification information that indicates the one or more of codes each of which indicates the classification of the intellectual property owned by the any of the plurality of second business entities (see again abstract; classification codes), each of the plurality of second business entities being a business entity having information indicating a business relationship with the first business entity (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution); 
obtaining, for each of the obtained plurality of pieces of second information, a first index indicating a degree of similarity between the first business entity indicated by the obtained first information and a second business entity indicated by the each of the obtained plurality of pieces of second information, the obtaining of the first index being configured to obtain the first index by calculating similarity between the first classification information included in the obtained first information and the second classification information included in the each of the obtained plurality of pieces of second information (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents); and 
NEFEDOV does not specifically disclose, but GILL discloses, obtaining, a second index indicating a degree of trust for the first business entity, the obtaining of the second index being configured to obtain the second index for the first business entity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes.  See also ¶[0027]-[0028] and [0031]-[0032]; user tastes can be aggregated to include multiple tastes.  Online activity can be aggregated; and an aggregated taste score is created for a category).
The combination of NEFEDOV and GILL does not specifically disclose, but HEIJDEN discloses, by performing a fusion operation on all of a plurality of first indices (see I. Introduction; Multi-Source Fusion Operations in Subjective Logic pertaining to an expression of trust from two actors in a peer-to-peer system).
NEFEDOV further discloses, the plurality of first indices being obtained by performing the obtaining of the first index for each of the plurality of second business entities (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents). 
NEFEDOV does not specifically disclose, but GILL discloses, displaying the calculated second index in association with the first business entity (see ¶[0006], [0037], and [0048]; display the relation structure among a set of nodes.  The entity to entity graph display similarity between entities with edge weights representing similarities).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  
The combination of NEFEDOV and GILL discloses an indication of trust between peers (see NEFEDOV abstract and GILL ¶[0039]-[0040].  HEIJDEN discloses fusion operations in subjective logic regarding expressions of trust.  It would have been obvious to include the fusion operation as taught by HEIJDEN in the system executing the method of NEFEDOV and GILL with the motivation to indicate trust between peers.  

Claim 6 (Currently Amended)
NEFEDOV discloses a non-transitory computer-readable storage medium (see ¶[0015]; the invention provides a computer-based system) for storing a generation program which causes a processor to perform processing, the processing comprising: 
obtaining, from a business entity information database configured to store a plurality of pieces of information on a plurality of business entities (see ¶[0008]-[0009] and [0012]; find company peers based on a company patent portfolio), first information on a first business entity as an evaluation target (see again ¶[0008]-[0009] and [0012]; a company patent portfolio), each of the plurality of pieces of information being information that is associated with a respective business entity among the plurality of business entities and that includes classification information indicating one or more of codes each of which indicates a classification of an intellectual property owned by the respective business entity, the first information including first classification information, the first classification information being the classification information that indicates the one or more of codes each of which indicates the classification of the intellectual property owned by the first business entity (see abstract and ¶[0003] & [0072]; measure a similarity between classification codes such as those used by the United States Patent Office.  A patent portfolio with IP assets); 
in response to the obtaining of the first information on the first business entity, 
obtaining a plurality of pieces of second information from the business entity information database, each of the plurality of pieces of second information being information that is associated with any of a plurality of second business entities other than the first business entity and that includes second classification information (see abstract; measure a similarity between weighted sets of classification codes of peers in a domain based on a company patent portfolio), the second classification information being the classification information that indicates the one or more of codes each of which indicates the classification of the intellectual property owned by the any of the plurality of second business entities (see again abstract; classification codes), each of the plurality of second business entities being a business entity having information indicating a business relationship with the first business entity (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution); 
obtaining, for each of the obtained plurality of pieces of second information, a first index indicating a degree of similarity between the first business entity indicated by the obtained first information and a second business entity indicated by the each of the obtained plurality of pieces of second information, the obtaining of the first index being configured to obtain the first index by calculating similarity between the first classification information included in the obtained first information and the second classification information included in the each of the obtained plurality of pieces of second information (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents). 
NEFEDOV does not specifically disclose, but GILL discloses, obtaining a second index indicating a degree of trust for the first business entity, the obtaining of the second index being configured to obtain the second index for the first business entity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes.  See also ¶[0027]-[0028] and [0031]-[0032]; user tastes can be aggregated to include multiple tastes.  Online activity can be aggregated; and an aggregated taste score is created for a category).
The combination of NEFEDOV and GILL does not specifically disclose, but HEIJDEN discloses, by performing a fusion operation on all of a plurality of first indices (see I. Introduction; Multi-Source Fusion Operations in Subjective Logic pertaining to an expression of trust from two actors in a peer-to-peer system).
NEFEDOV further discloses, the plurality of first indices being obtained by performing the obtaining of the first index for each of the obtained plurality of second business entities (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents). 
NEFEDOV does not specifically disclose, but GILL discloses, displaying the calculated second index in association with the first business entity (see ¶[0006], [0037], and [0048]; display the relation structure among a set of nodes.  The entity to entity graph display similarity between entities with edge weights representing similarities).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  
The combination of NEFEDOV and GILL discloses an indication of trust between peers (see NEFEDOV abstract and GILL ¶[0039]-[0040].  HEIJDEN discloses fusion operations in subjective logic regarding expressions of trust.  It would have been obvious to include the fusion operation as taught by HEIJDEN in the system executing the method of NEFEDOV and GILL with the motivation to indicate trust between peers.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to NEFEDOV et al. in view of US 2017/0206276 A1 to GILL and HEIJDEN et al. as applied to claim 1 above, and further in view of US 8515796 B1 to Rajan et al. (hereinafter ‘RAJAN’).

Claim 3 (Previously Presented)
The combination of NEFEDOV, GILL, and HEIJDEN discloses the generation method according to claim 1.
The combination of NEFEDOV, GILL, and HEIJDEN does not specifically disclose, but RAJAN discloses, wherein the information on the degree of trust is generated based on a root mean square of the degrees of similarity between the first business entity and each of the plurality of second business entities (see col 4, ln 8-17; a similarity measure is root mean square Euclidean distance).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers using distance measurements (see ¶[0011]).  RAJAN discloses prioritizing clients by ranking accounts based on similarity measures including root mean square distance.  It would have been obvious to include the measure of distance as taught by RAJAN in the system executing the method of NEFEDOV with the motivation to measure similarity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624